                   Case 20-11785-CSS   Doc 958-4   Filed 01/27/21   Page 1 of 5




                                          Exhibit D

                                 PBGC Settlement Term Sheet




RLF1 24703611V.1
                 Case 20-11785-CSS          Doc 958-4    Filed 01/27/21     Page 2 of 5




                              Brooks Brothers -- PBGC Settlement Term Sheet

     1. Parties.

               a. BBGI US, Inc. (f/k/a Brooks Brothers Group, Inc.) (the Company          and its
                  affiliated chapter 11 debtors                Debtors .

               b. Pension Benefit Guaranty Corporation      PBGC .

     2. Termination of Pension Plans. The Company and PBGC agree to a consensual termination
        of the Brooks Brothers Pension Plan and the Retail Brand Alliance, Inc. Pension Plan
                            Pension Plans , effective as of August 21, 2020             Plan
        Termination Date .

     3. Agreed PBGC Claim.                                                          Chapter 11
        Plan PBGC               s against the Debtors (collectively,   PBGC Claim , will be
        allowed against the Debtors in the amount of $62,000,000. For all purposes under the
        terms of this settlement and the Chapter 11 Plan, the PBGC Claim shall be treated solely
        as a prepetition general unsecured claim.

     4. PBGC Claims Class Recovery. The Chapter 11 Plan will separately classify the PBGC
        Claim, which shall be an impaired class and entitled to vote whether to accept the Chapter
        11 Plan consistent with the terms hereof. To account for the impact of substantive
        consolidation to the PBGC, the PBGC Claim shall be entitled to a pro rata recovery
        percentage that is equal to 2.25x the pro rata recovery percentage that holders of allowed
        general unsecured claims are entitled to (i.e. for every 1.0% distribution available to all
        holders of allowed general unsecured claims (including the PBGC), a 2.25% distribution
        shall be made to the PBGC on account of the PBGC Claim), and that the remainder shall
        be distributed to all other holders of allowed general unsecured claims (i.e., excluding the
        PBGC). For the
        on account of its Liquidation Trust Beneficial Interest and Litigation Trust Beneficial
        Interest (as defined in the Chapter 11 Plan).

     5. PBGC Support for Chapter 11 Plan. PBGC agrees to use commercially reasonable efforts
        to support, and not to object to

          Plan and not opt-out of the third-party releases provided thereunder, provided that the terms
          of the Chapter 11 Plan incorporate the terms of this term sheet and the terms of the
          Confirmation Order incorporates the PBGC Release Carve-Out.

     6. Substantive Consolidation.
        consolidated. As a result, the PBGC Claim shall be treated as against a single consolidated
        estate without regard to the separate legal existence of the Debtors and the PBGC Claim
        shall be deemed filed as a single claim against, and a single obligation of, the Debtors. For
        the avoidance of doubt, the PBGC Claim shall be the only claim on which PBGC shall be
        entitled to any distribution in connection with the Debtors or the Chapter 11 Plan.




WEIL:\97766718\8\65336.0010
                 Case 20-11785-CSS        Doc 958-4      Filed 01/27/21     Page 3 of 5




     7. Release of PBGC Claims. PBGC shall grant a full release of all claims and causes of action
        against all the Debtors and the Released Parties (as defined in the Chapter 11 Plan), other
        than the allowed PBGC Claim; provided that the Confirmation Order shall provide that
        PBGC does not release (i) non-debtor Company controlled group members as of the Plan
        Termination Date, and (ii) any fiduciary breach or prohibited transaction claims
        (the PBGC Release Carve-Out .

     8. Agreement to Promptly Document. The parties agree to take all reasonable actions to
        promptly document the terms of this action in the Chapter 11 Plan and Confirmation Order.
        Concurrently with signing this term sheet, the Company and PBGC shall execute
        Trusteeship Agreements with respect to the termination of each of the Pension Plans in
        connection with the foregoing.

     9. Preservation of Plan Records. The Chapter 11 Plan will provide for (i) the Debtors to
        transfer the documents and records necessary for the administration of the Pension Plans
        to the Liquidation Trustee (as defined in the Chapter 11 Plan) if the PBGC is not yet the

          PBGC, and (ii) for the Liquidation Trustee to store and preserve such records for twelve (12)
          months after the Effective Date of the Chapter 11 Plan, and (iii) the Liquidation Trustee to,
          upon reasonable notice, make such documents available to PBGC for inspection and
          copying.

     10. Transfer of PBGC Claim. The PBGC shall not sell, transfer, loan, issue, pledge,
         hypothecate, assign or otherwise dispose of, in whole or in part, the PBGC Claim unless
         the transferee thereof, prior to such transfer, agrees to be bound by all of the terms of this
         agreement.

     11. Counterparts. This Term Sheet may be executed in any number of counterparts (including
         by facsimile or by attachment to electronic mail in portable document format (PDF)), each
         such counterpart being deemed to be an original instrument, and all such counterparts shall
         together constitute the same agreement.




                                                    2
WEIL:\97766718\8\65336.0010
                 Case 20-11785-CSS     Doc 958-4      Filed 01/27/21     Page 4 of 5




The parties agree to the foregoing terms as of the date the last signatory signs below.

BBGI US, INC.


By: ______________________________

Dated: ____________



PENSION BENEFIT GUARANTY CORPORATION


By: ______________________________

Dated: ____________




                                                 3
WEIL:\97766718\8\65336.0010
             Case 20-11785-CSS         Doc 958-4      Filed 01/27/21     Page 5 of 5




The parties agree to the foregoing terms as of the date the last signatory signs below.

BBGI US, INC.


By: ______________________________

Dated: ____________



PENSION BENEFIT GUARANTY CORPORATION


By: ______________________________

       1/22/21
Dated: ____________




                                                 3
